Citation Nr: 1704170	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  14-28 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for prostate cancer.

3. Entitlement to service connection for right kidney tumor.

4. Entitlement to service connection for allergic rhinitis.

5. Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1952 to August 1955.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in November 2016; the hearing transcript has been associated with the file and has been reviewed.  

At the hearing the Veteran submitted a motion to advance his case on the docket and the Board granted the Veteran's motion.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for bilateral hearing loss, prostate cancer, a right kidney tumor and allergic rhinitis are being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran does not currently have malaria or residuals of malaria.


CONCLUSION OF LAW

The criteria for service connection for malaria have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2015); 38 C.F.R. § 3.306(a) (2016). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2016).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.


In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Malaria

The Veteran contends that he was first diagnosed with malaria in service and has had repeated bouts or residuals of the disease since then.

The Veteran testified at his Board hearing that in 1954 while in Korea he started experiencing fever, chills, and muscle spasms.  He stated that he was diagnosed with "malaria or something to that effect" at the naval hospital in San Diego after returning stateside.  He reported that periodically since that time he has had episodes of fever, chills, and muscle spasms.  He reported that between 16 and 19 years ago he was treated for a fever that was diagnosed as "some kind of flu or some darned thing."

A review of the Veteran's service medical records do not show treatment in service for malaria or the symptoms described by the Veteran.  While the Veteran is competent to report that he had an illness in service manifest with a fever, chills, and muscle spasm, the Board notes that he would not be competent to self-diagnose malaria and that his recollection at his Board hearing was unclear as to his exact diagnosis in service.

Even if the Board were to concede that the Veteran had malaria in service, the evidence does not support that he continues to have malaria or any residuals from the illness.  The Board acknowledges the Veteran's report of periodic illness manifest with fever, chills, and muscle spasm.  However, he has testified that those illnesses have not been diagnosed as malaria.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded. See Brammer, 3 Vet App. at 225; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).

There is further no medical opinion or evidence suggesting that those symptoms are manifestations of a chronic condition or that they are related to the Veteran's service, to include his reported in-service illness. The Board acknowledges the Veteran's own opinion that the reported illness in service and subsequent periodic illnesses over the ensuing six decades are related, but the Board finds that a preponderance of the evidence is against such a finding.  The Board notes that as a lay person, the Veteran does not have the education, training, or experience to diagnose malaria or malaria residuals or opine as to the etiology of any current related chronic illness.  See Kahana, 24 Vet. App. at 438.  

As a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.



Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2015); 38 C.F.R 
 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds that VA has satisfied its duty to notify. The Veteran filed his claim on a Fully Developed Claim form (VA Form 21-526EZ).  That form includes the information required as discussed above.

The undersigned VLJ who conducted the November 2016 Board hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran have been added to his claims file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was not afforded a VA examination with respect to his claim for service connection for malaria, but none is required.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's claimed disabilities are related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for malaria is denied.



REMAND

Prostate Cancer and Right Kidney Tumor

The Veteran seeks service connection for prostate cancer, a right kidney tumor and allergic rhinitis and specifically argues that he was exposed to insecticides and/or pesticides in service that caused these conditions. At his Board hearing, the Veteran testified that he was sprayed with dichloro-diphenyl-trichloroethane (DDT) and other pesticides while at Camp Pendleton prior to being sent to Korea to prevent malaria.

In support of his argument, the Veteran submitted an information sheet from the United States Environmental Protection Agency (EPA) that notes that DDT was developed in the1940s and used to combat malaria and other insect-borne human diseases among both military and civilian populations.  The EPA report notes that DDT has since been classified as a probable human carcinogen with some animal studies suggesting a relationship between DDT exposure and reproductive effects and liver tumors.  The Veteran also submitted a 2007 Public Health Assessment for Marine Corps Base Camp Pendleton by the United States Department of Health and Human Services (HHS) that notes that DDT was detected in soil and groundwater testing done at the base in the 1990s.

The Veteran's service personnel records confirm he was stationed at camp Pendleton.  In light of the articles submitted by the Veteran, the Board finds a VA examination is necessary.  

Allergic Rhinitis

The Veteran seeks service connection for allergic rhinitis and alleged that it was caused by exposure to environmental toxins at Camp Pendleton.  In this case, however, the August 1952 entrance examination noted "hay fever, mild, perennial, not considered disqualifying."  The notes section of the examination reported 

Periodic nasal congestion and hay fever symptoms also considered sinusitis.  Past 4 years, allergy tests 2 years ago. Shots for one year for dust, symptoms mild, takes occasional antihistamines which help not disabling.

The law provides that a Veteran who served for six months or more during peacetime after December 31, 1946, shall be presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment. 38 U.S.C.A. § 1111. Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304 (b).

Where a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies, meaning that for service connection to be warranted, it must be shown that a preexisting injury or disease was aggravated by a Veteran's active military, naval, or air service. Aggravation will be found where there is an increase in disability during such service (presumption of aggravation), unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153.

To trigger the presumption of aggravation, the Veteran (i.e. the evidence of record) must simply show that there was an increase in disability during his time in service. See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). If the Veteran meets that showing, the burden then shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease. See Wagner, 370 F.3d at 1096  .

However, "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened." Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).

Given the fact that the Veteran was noted to have hay fever and sinusitis at entrance, the Board finds a VA examination is necessary to determine the nature and etiology of the condition.

Hearing loss

The United States Court of Appeals for Veterans Claims (Court), in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).

In this case, the September 2013 VA examiner opined that the Veteran's bilateral hearing loss is less likely than not caused by or a result of his military noise exposure because neither the Veteran's service records nor evidence from within a "reasonable amount of time post-active duty service" show hearing loss.  The examiner noted the Veteran's score of 15/15 on a whisper test at separation and his report at the examination that his hearing loss began about one year prior.

As the opinion discusses only the reported post-service onset of hearing loss and negative whisper test at separation, the Board finds the opinion stands in contrast to Hensley.  Further, the examiner did not address the Veteran's contentions of in-service noise exposure.  The Board notes that at his VA examination the Veteran reported exposure to mortars.  At his Board hearing the Veteran reported he trained as an infantryman prior to becoming a driver.  His service personnel records note his primary duty as an infantryman from December 1952 to June 1953.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Based on the forgoing, a supplemental VA opinion as to the etiology of the Veteran's bilateral hearing loss is necessary.  The rationale for the opinion must include a complete discussion of all potential factors so as to determine whether there is a relationship between the Veteran's current bilateral hearing loss and service.

The Board notes that at his November 2016 Board hearing the Veteran reported that in 1956 he underwent an employment medical examination and he recalled the examiner telling him he talked too loud.  He also recalled having trouble hearing people after service.  He reported that when he started a county job in 1964 he sought medical attention for his hearing and they would put drops in.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to assist in determining the nature and etiology of the currently-diagnosed prostate cancer. The claims file should be made available to the examiner, who should indicate on the opinion report that he/she has reviewed the record. A rationale for all opinions expressed and a discussion of the facts and medical principles involved should be provided. 

The VA examiner should offer the following opinions:

Is it as likely as not (a 50 percent or greater probability) that the currently diagnosed prostate cancer had its onset during service, manifested to a compensable degree within a year of service separation, or is due to or the result of in-service  exposure to any chemicals present at Camp Pendleton? 

 In providing the requested opinion, a complete rationale for any provided medical opinion is necessary. If the reviewer is unable to address these questions without resorting to speculation, the examiner should explain in detail why speculation is required.

2. Schedule the Veteran for a VA examination to assist in determining the nature and etiology of the currently-diagnosed kidney tumor.  The claims file should be made available to the examiner, who should indicate on the opinion report that he/she has reviewed the record. A rationale for all opinions expressed and a discussion of the facts and medical principles involved should be provided. 

The VA examiner should offer the following opinions:

Is it as likely as not (a 50 percent or greater probability) that the currently diagnosed kidney tumor had its onset during service, manifested to a compensable degree within a year of service separation, or is due to or the result of in-service  exposure to any chemicals present at Camp Pendleton? 

 In providing the requested opinion, a complete rationale for any provided medical opinion is necessary. If the reviewer is unable to address these questions without resorting to speculation, the examiner should explain in detail why speculation is required.

3.  Schedule the Veteran for a VA examination to assist in determining the nature and etiology of the currently-diagnosed allergic rhinitis. The claims file should be made available to the examiner, who should indicate on the opinion report that he/she has reviewed the record. A rationale for all opinions expressed and a discussion of the facts and medical principles involved should be provided. 

The VA examiner should offer the following opinions:

a) Is it as likely as not (a 50 percent or greater probability) that the hay fever and sinusitis noted at entrance increased in severity during service? 

b) Is it as likely as not (a 50 percent or greater probability) that the currently diagnosed allergic rhinitis had its onset during service or is due to or the result of in-service exposure to any chemicals present at Camp Pendleton? 

 In providing the requested opinion, a complete rationale for any provided medical opinion is necessary. If the reviewer is unable to address these questions without resorting to speculation, the examiner should explain in detail why speculation is required.

Obtain a supplemental medical opinion from the September 2013 VA examiner or, if unavailable, another suitably qualified VA examiner, addressing the likelihood of a relationship between the Veteran's bilateral hearing loss and his service.  There is no need to schedule further examination of the Veteran, unless the reviewer concludes such is necessary.  

All relevant records, to include a copy of this remand as well as the claims folder, must be made available to and reviewed by the reviewer/examiner in conjunction with the examination or review.  The reviewer/examiner must confirm in the examination report that the claims folder was reviewed.

Based on review of the record, the reviewer/examiner should render an opinion as to whether it is at least as likely as not (i.e., to a 50 percent degree of probability or greater) that the Veteran's bilateral hearing loss had its onset during military service or is otherwise causally or etiologically related to the Veteran's active service, to include noise exposure, or whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent).

In so doing, the examiner should discuss causes of hearing loss and describe how hearing loss that results from noise exposure generally presents or develops in most cases, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause. 

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


